Exhibit 5.1 February, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Re: Midas Medici Group Holdings, Inc. Registration Statement on Form S-1 Ladies and Gentlemen: Reference is made to the Registration Statement on Form S-1, Registration No. 333-161522 (the “Registration Statement”) filed with the Securities and Exchange Commission by Midas Medici Group Holdings, Inc., a Delaware corporation (the “Company”), under the Securities Act of 1933, as amended (the “Act”), covering an underwritten public offering of (i)300,000 shares of the Company's common stock, par value $0.001 per share (the “Common Stock”), (ii) up to 45,000 shares of Common Stock (the “Over-Allotment Shares”) for which the underwriters have been granted an over-allotment option and (iii) up to 15,000 shares of Common Stock (the “Purchase Warrant Shares”) which National Securities Corporation, acting as representative of the underwriters, will have the right to purchase (the “Purchase Warrant”) for its own account or that of its designees. We have examined such documents and considered such legal matters as we have deemed necessary and relevant as the basis for the opinion set forth below. With respect to such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as reproduced or certified copies, and the authenticity of the originals of those latter documents. As to questions of fact material to this opinion, we have, to the extent deemed appropriate, relied upon certain representations of certain officers of the Company. Based upon the foregoing, we are of the opinion that: 1. The Common Stock and the Over-Allotment Shareswhen issued and sold in accordance with and in the manner described in the Underwriting section of the Registration Statement, will be duly authorized, validly issued, fully paid and non-assessable. 2. The Purchase Warrant, if and when paid for in accordance with the terms of the underwriting agreement between the Company and the representative of the underwriters or the Purchase Warrant, as applicable, will be a valid and binding obligation of the Company. 3. The Purchase Warrant Shares, when issued, delivered, sold and paid for upon exercise of the Purchase Warrant, as contemplated by the Purchase Warrant and the Registration Statement, will be duly authorized, validly issued, fully paid and non-assessable. We are opining solely on (i) with respect to the opinions expressed in paragraphs (1) and (3) above, all applicable statutory provisions of Delaware corporate law, including the rules and regulations underlying those provisions, all applicable provisions of the Constitution of the State of Delaware and all applicable judicial and regulatory determinations, and (ii) with respect to the opinions expressed in paragraph (2) above, the laws of the State of New York. 61 BroadwayNew York, New
